Citation Nr: 1741757	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  08-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.  
  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1991 to March 1995.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the decision, entitlement to service connection for a skin disorder, amongst other issues, was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in February 2008.

This matter was most recently before the Board in January 2017, when it was remanded for additional development.    

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that her current skin disorder began during service and has been present since such time.  In this regard, the record reflects that the Veteran has consistently reported that she experienced a rash on her arms, legs, and neck, since service, which results in hives if she scratches her rash. 

Service treatment records demonstrate that she was treated for pediculitis pudis in November 1991; at the time, she reported that she experienced itching for the past two weeks.  A November 1992 dental health questionnaire notes the Veteran's history of hives.  A July 1994 record notes the Veteran's report of itching all over her body.  
Post-service private treatment records dated in April 2002 demonstrate a diagnosis of contact dermatitis.  At the time of treatment, the Veteran reported that her scaly, red, pruritic eruption under her armpits was present for years.  Private treatment records dated in August 2006 and February 2007 demonstrate complaints of itchiness; the diagnosis was a rash.  

The Veteran underwent VA examinations in May 2007, February 2012, and June 2014.  The May 2007 VA examiner diagnosed acute folliculitis/dermatitis.  The February 2012 and June 2014 VA examiners found that the Veteran did not show symptoms of a skin disorder at the time examination.  The June 2014 examiner stated that it would be speculative to provide an opinion as to the etiology of the Veteran's skin disorder as there were no symptoms present at the time of examination.  

Although the February 2012 and January 2014 VA examiners found that the Veteran did not have any current diagnosable skin disorder, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim in February 2007.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Thus, in January 2017, the Board remanded this issue for an adequate VA examination and medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The record demonstrates that an examination request was initiated on February 27, 2017; however, it is unclear to the Board if this request was executed as the documented itself notes that the request was "not sent," under location.  A May 2, 2017 Report of General Information notes that the Veteran did not appear for her scheduled fee-based examination.  An April 11, 2017 report notes the Veteran did not appear for examination; however, there is no indication of record that the Veteran was notified of this examination.   

For these reasons, the Board finds that the originating agency failed to substantially comply with the January 2017 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the issue is remanded for an adequate VA examination and medical opinion.  The AOJ should attempt to schedule such examination when the Veteran's skin condition is active and present.   

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's skin disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on the review of the record and the examination results, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed skin disorder(s) originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner must consider all relevant evidence of record, to include private and VA outpatient treatment records, VA examination reports, and the Veteran's contentions.

For purposes of the opinion(s), the physician should assume that the Veteran is credible to report symptomology she experiences. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed. 

3.  The AOJ should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claim.  The "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of her pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

4.  The AOJ should also undertake any additional development deemed necessary.

5.  Then, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and her representative need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




